UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4685


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEDARIUS DANTE MONTGOMERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:09-cr-00086-JAB-1)


Submitted:   March 18, 2015                 Decided:   March 23, 2015


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS        &  STAVOLA, PA, Greensboro,
North Carolina, for Appellant.            Terry Michael Meinecke,
Assistant United States Attorney,       Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ledarius         Dante     Montgomery        appeals     the    district       court’s

order revoking his supervised release and sentencing him to 22

months’ imprisonment.             Montgomery’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but briefly

raising       whether     (1) Montgomery’s           sentence       was    unreasonable,

(2) the court denied Montgomery an opportunity to be heard at

sentencing,         (3) Montgomery         had       ineffective          assistance        of

counsel, and (4) prosecutorial misconduct occurred.                              Montgomery

was advised of his right to file a pro se supplemental brief,

but he has not filed one.             We affirm.

     “A    district       court    has    broad      discretion      when        imposing    a

sentence       upon      revocation      of       supervised    release.”            United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                 “We will

affirm    a    revocation       sentence      if    it   is    within      the    statutory

maximum       and   is    not    plainly      unreasonable.”              Id.     (internal

quotation marks omitted).              Because Montgomery did not challenge

his sentence’s procedural or substantive reasonableness before

the district court, we review his sentence only for plain error.

Webb, 738 F.3d at 640-41.

     Applying these standards, we note that counsel pointed to

no specific error in the sentence and conclude that Montgomery’s

sentence is not unreasonable, much less plainly so.                               Next, the

                                              2
record    demonstrates      that     Montgomery        had       an    opportunity        to

address    the     district       court     and     contains          no   evidence      of

prosecutorial      misconduct.            Finally,     we       decline     to     address

Montgomery’s ineffective assistance claim on direct appeal.                              See

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010)

(providing standard).

     In   accordance       with    Anders,     we    have       reviewed    the    entire

record in this case and have found no meritorious grounds for

appeal.     We    therefore       affirm    the     district      court’s        judgment.

This court requires that counsel inform Montgomery, in writing,

of the right to petition the Supreme Court of the United States

for further review.         If Montgomery requests that a petition be

filed,    but    counsel    believes       that     such    a    petition        would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Montgomery.

     We dispense with oral argument because the facts and legal

contentions      are   adequately     presented       in    the       materials     before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           3